Citation Nr: 0739501	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
knee chondromalcia.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
hip arthritis.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for left hip arthritis.  

5.  Entitlement to service connection for depression, 
secondary to the service-connected right knee disability.  

6.  Entitlement to service connection for multiple 
arthralgias.  

7.  Evaluation of a scar of the right ring finger, currently 
rated as 0 percent disabling.  

8.  Entitlement to an increased rating for right knee 
chondromalacia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to August 
1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing has been 
associated with the claims file.  

The issues of entitlement to service connection for a left 
knee disorder, left hip arthritis, multiple arthralgias, and 
depression secondary to the service-connected right knee 
disability, as well as the issue in regard to the evaluation 
of the right ring finger scar and entitlement to an increased 
evaluation for right knee chondromalacia are being remanded 
and are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied reopening the claim of entitlement to 
service connection for left knee chondromalacia in a December 
2002 rating decision.  The appellant did not file a notice of 
disagreement.  That decision is final.

2.  The evidence added to the record since the December 2002 
rating decision, which denied reopening the claim of 
entitlement to service connection for left knee 
chondromalacia, relates to an unestablished fact necessary to 
substantiate the claim.  

3.  Service connection for left hip arthritis was denied in a 
December 2002 rating decision.  The veteran did not file a 
notice of disagreement.  That decision is final.  

4.  The evidence added to the record since the prior December 
2002 rating decision, which denied service connection for 
left hip arthritis, relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2002 decision, which denied reopening the 
claim of entitlement to service connection for left knee 
chondromalacia is final.  Evidence submitted since that 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2007).

2.  The December 2002 decision, which denied entitlement to 
service connection for left hip arthritis is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting the 
application to reopen the claims on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).  The application to 
reopen the claims was filed in August 2005.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Service connection for chondromalacia of the left knee was 
previously addressed and denied by the AOJ in July 1999.  No 
notice of disagreement was filed and that decision became 
final.  In December 2002, the AOJ denied the application to 
reopen the claim for left knee chondromalacia and denied 
service connection for left hip arthritis.  The veteran was 
informed of the determination and of his right to appeal.  In 
the absence of a notice of disagreement, the December 2002 
decision became final.  At the time of the prior denial, the 
AOJ determined that there was no evidence of a chronic 
disability of the left knee and no nexus between left hip 
arthritis and service.  

Since that determination, the appellant has applied to reopen 
his claims.  In support of the application, additional 
evidence has been presented, which includes an August 2005 
private opinion to the effect that degenerative joint disease 
of the left hip and osteoarthritis of the left knee are 
related to treatment, symptoms and injuries that occurred in 
service.  This evidence, if accepted as true, raises a 
reasonable possibility that arthritis of the left hip and 
knee is related to service.  

Based upon the reasoning behind the prior denial, that is, 
that the evidence did not show a left knee disability, or a 
link between left hip arthritis and service, this evidence is 
relevant and probative of the issues at hand.  Accordingly, 
the claims are reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for left knee chrondromalacia is granted.  

The application to reopen the claim of entitlement to service 
connection for left hip arthritis is granted.  


REMAND

The appellant asserts that depression, multiple arthralgias, 
and arthritis of the left knee and hip are related to 
service.  In that regard, the Board notes that the appellant 
has limited the appeal in regard to depression as secondary 
to the service-connected right knee disability.  Transcript 
at 4 (2007).  In addition, the Board notes that on an 
accompanying medical history to the October 1976 service 
entrance examination, leg cramping after sprints was noted.  
Complaints of cramps in the bilateral legs were noted in July 
1987, and the assessment was heat cramps.  In association 
with complaints of right knee pain, examination of the 
bilateral knees in April 1992 was noted to show no tenderness 
and no effusion, and full range of motion without pain.  A 
master problem list makes reference to the left hamstring in 
May 1992.  A May 1997 separation examination report shows 
that the lower extremities and spine and musculoskeletal 
system were normal.  On the accompanying medical history, the 
appellant indicated that he had or had had arthritis and a 
trick or locked knee.  

In addition, in an August 2005 private opinion, the physician 
opined that left knee osteoarthritis and degenerative joint 
disease of the left hip were related to treatment, symptoms 
and injuries in service, and that multiple arathralgias were 
related to years of running in combat boots during service.  
In November 2007, the examiner stated that she had been 
treating the appellant for two years, and that left hip 
arthritis, left knee arthritis and depression were due to the 
service-connected right knee disability.  The private records 
of treatment have not been associated with the claims file.  

The Board notes that on VA examination in February 2006, the 
appellant stated that he had an onset of left knee pain at 
the same time he began having right knee pain during service, 
and was treated with similar medications as for the right 
knee, and that he underwent physical therapy for the left 
knee at that time.  The February 2006 VA examiner noted no 
record of any visits pertaining to the left knee in service.  
The assessments were chondromalacia patellae, bilaterally and 
degenerative joint disease of the left hip.  

In association with an August 2006 examination request, an 
AOJ record notes that, [a] doctor's review of the claims file 
is required . . ."  On VA examination in September 2006, the 
nurse practitioner noted that x-ray examination of the left 
knee was negative and that there were no objective findings 
in regard to the left knee.  An opinion was provided stating 
that degenerative joint disease of the left hip was "less 
likely than not a result or had their onset in service or are 
related to service."  Multiple arthralgias were noted to be 
referred from the left knee and hip.  The Board finds that 
further development is necessary in order to determine 
whether multiple arthralgias, arthritis of the left hip, a 
left knee disorder, or depression are related to service or a 
service-connected disease or injury.  

As to the appeal in regard to an increased rating for the 
service-connected right knee chondromalacia, at the hearing 
before the undersigned Veterans Law Judge, the appellant 
testified that his right knee symptoms had increased in 
severity since the examination in February 2006.  Transcript 
at 6 (2007).  The appellant added that he had difficulty with 
flexion and was unable to squat.  Id. at 6-7.  The Board 
finds that further development is necessary in order to 
assess the current degree of impairment due to the right knee 
disability.  

The Board notes that service connection for a scar on the 
right ring finger was established in March 2006 and a 
noncompensable evaluation was assigned under the criteria of 
Diagnostic Code 7805, which rates the scar based on 
limitation of motion of the affected part.  On VA examination 
in February 2006, no difficulty with the scar was reported.  
At the hearing, the appellant testified that the scar is 
painful.  Id. at 10.  The Board finds that further 
development is necessary in order to assess the degree of 
impairment due to the right ring finger scar.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
pertinent records of treatment from M. A., 
M.D.  Any records obtained should be 
associated with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination by an orthopedist to 
determine the degree of impairment due to 
the service-connected right knee 
chondromalacia and to determine the nature 
and etiology of multiple arthralgias, left 
hip arthritis, and left knee arthritis, if 
any.  The claims file should be made 
available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be conducted.  The 
examiner should identify all symptoms that 
are related to the veteran's service-
connected right knee chondromalacia, 
including setting forth in degrees of 
excursion any limitation of motion of the 
right knee.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected right knee 
chondromalacia could significantly limit 
the functional ability of the right knee 
during flareups, or when right knee is 
used repeatedly over a period of time, and 
express these determinations, if feasible, 
in terms of the additional loss of range 
of motion due to pain on use or during 
flareups; (2) determine whether as a 
result of the service-connected right knee 
chondromalacia, the right knee exhibits 
weakened movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of range 
of motion, it should be so stated.  In 
addition, the AOJ should request that the 
examiner provide an opinion in terms of 
whether it is at least as likely as not 
that multiple arthralgias, left hip 
arthritis and any identified left knee 
disorder, to include arthritis and/or 
chondromalacia, is related to service or 
the service-connected right knee 
disability, and whether any identified 
arthritis had an onset within one year 
after separation.  A complete rationale 
should accompany all opinions provided.  

3.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner identify whether 
the appellant meets the criteria for a 
diagnosis of major depressive disorder, or 
other acquired psychiatric disorder 
manifested by depressive symptoms, and if 
so, to provide an opinion in terms of 
whether it is at least as likely as not 
that any identified disorder associated 
with symptoms of depression is related to 
the service-
connected right knee disability.  A 
complete rationale should accompany all 
opinions provided.  

4.  The AOJ should schedule the appellant 
for a VA examination to determine the 
degree of impairment due to the right ring 
finger scar.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion as to whether 
the right ring finger scar causes any 
limitation of motion, or is a superficial 
scar, which is painful on examination, or 
a superficial, unstable scar (frequent 
loss of covering of skin over the scar).  
A complete rationale should accompany all 
opinions provided.  

5.  In light of the above the AOJ should 
readjudicate the claims on appeal.  If the 
benefits sought remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


